Citation Nr: 1722679	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  08-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Patrick Kelly, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and P.R.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for a right ankle disability.  

In March 2013, the Veteran, his wife, and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript has been associated with the file.

In December 2013, the Board remanded the claim for additional development.  In December 2016, the Board again remanded the claim.  The matter has been returned for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right ankle disability.  He has argued that it was caused or permanently aggravated by his service connection left ankle disability.

The December 2016 remand directed the AOJ to obtain a VA addendum opinion addressing the question of whether the Veteran's right ankle disability had onset in service or was caused or permanently aggravated by the veteran's active military service.  A February 2017 addendum opinion was obtained; however, it did not render the opinion requested by the Board.  The examiner did not opine whether the right ankle disability was permanently aggravated by the Veteran's active military service. 

There must be an adequate examination sufficient for rating purposes.  As such, another opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion regarding the Veteran's right ankle disability from the examiner who provided the February 2017 opinion.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to answer the following questions:

Is it at least as likely as not (fifty percent or greater) that the Veteran's right ankle disability was permanently aggravated by the Veteran's active military service.  In particular, the examiner is asked to discuss whether there is any relationship between the Veteran's current right ankle sprain and his right ankle sprain in October 1973.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for entitlement to service connection for a right ankle disability.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

